DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 11 July 2022, with respect to claims 1-3, 11-15, 18-19 and 21-22 have been fully considered and are persuasive.  The Non-Final Rejection of 10 January 2022 has been withdrawn. 

Election/Restrictions
Claims 1-3, 11-15 and 18-19 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 16 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 16 December 2020 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-3, 11-15, 18-19 and 21-22  are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the closest prior art Brown (USPN 8,525,111) teaches most of claim 1 as discussed on pages 3-8 of the Final Rejection of 30 June 2021.  Moreover, Steiner (US pgPub 2009/0294654) teaches additional limitations as discussed on  pages 8-9 of the Final Rejection of 30 June 2021.
However, prior art fails to disclose or reasonably suggest “the controller…compares the first and second electrical signals at a common detection time, and determines that a peak in the first electrical signal sufficiently close in amplitude to a voltage  threshold signal corresponds to detected charged particles if the second electrical signal does not comprise a corresponding peak at the common detection time” as required by and in combination with the limitations of claim 1.  As discussed on page 49, beginning at line 31, this comparison  allows for the identification of a real detection of charged particles from that of common noise during measurement.
Claims 2-3, 11-15, 18-19 and 21-22 are allowed by virtue of their dependencies on independent claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881